PER CURIAM.
In this Anders appeal1 we vacate appellant’s sentence, and remand for the trial court to resolve a sentencing discrepancy. The written probation order directs that appellant successfully complete any alcohol/drug treatment program or educational courses required by the probation officer, while the trial judge did not orally announce this special condition at sentencing. See Cleveland v. State, 617 So.2d 1166 (Fla. 5th DCA 1993).
SENTENCE VACATED; REMANDED.
COBB, GOSHORN and GRIFFIN, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).